DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 11/2/2022.  Claims 1, 2, 5, 6, and 8-21 are pending.  Claims 1, 2, 5, 6, 8-12, 15, and 16 have been amended.  Claims 8-16 were previously withdrawn from further consideration.
The rejections of claims 1, 2, 5, 6, and 17-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in response to Applicant’s amendments.
In response to Applicant’s amendments, claims 8-16 will be rejoined and examined for patentability.

Election/Restrictions
Claims 1, 2, 5, 6, and 17-21 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 4/12/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/12/2021 is withdrawn.  Claims 8-11 and 14-16, directed to different species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  However, claims 12-13, directed to a species are withdrawn from consideration because they do not require all the limitations of an allowable claim.  Claims 12-13 are drawn to embodiments that have mutually exclusive features from the embodiment of claim 1, in particular with respect to the claimed connecting portions and corners.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations "a connecting portion,” “the respective connecting portions,” and “the connecting portions."  There is insufficient antecedent basis for these limitations in the claim.  More specifically, it is unclear whether “a connecting portion” should refer to the previously recited connecting portions and whether “the respective connecting portions” and “the connecting portions” refer to the “connection portion” of claim 8 or the “connection portions” of claim 1.
Claim 8-11, and 14-16 recite the limitation "the support rod."  There is insufficient antecedent basis for this limitation in the claims because there are plural support rods.
Claim 8 recites the limitation "the protrusion."  There is insufficient antecedent basis for this limitation in the claim because there appear to be plural protrusions.  It is noted that it is not entirely clear how many protrusions are claimed by the limitation “a side of the support rod is away from each of the connecting portions and comprises a protrusion.”
Claim 9 recites the limitations "a connecting portion,” “the respective connecting portions,” and “the connecting portions."  There is insufficient antecedent basis for these limitations in the claim.  More specifically, it is unclear whether “a connecting portion” should refer to the previously recited connecting portions and whether “the respective connecting portions” and “the connecting portions” refer to the “connection portion” of claim 9 or the “connection portions” of claim 1.
Claim 10 recites the limitations "a connecting portion,” “the respective connecting portions,” and “the connecting portions."  There is insufficient antecedent basis for these limitations in the claim.  More specifically, it is unclear whether “a connecting portion” should refer to the previously recited connecting portions and whether “the respective connecting portions” and “the connecting portions” refer to the “connection portion” of claim 10 or the “connection portions” of claim 1.
Claim 10 recites the limitations "a corner,” and “the corners."  There is insufficient antecedent basis for these limitations in the claim.  More specifically, it is unclear whether “a corner” should refer to the previously recited corners and whether “the corners” refer to the “a corner” of claim 10 or the “corners” of claim 1.
Claim 11 recites the limitations "a connecting portion,” and “the respective connecting portions."  There is insufficient antecedent basis for these limitations in the claim.  More specifically, it is unclear whether “a connecting portion” should refer to the previously recited connecting portions and whether “the respective connecting portions” refer to the “connection portion” of claim 11 or the “connection portions” of claim 1.
Claim 15 recites the limitations "a connecting portion,” and “the respective connecting portions."  There is insufficient antecedent basis for these limitations in the claim.  More specifically, it is unclear whether “a connecting portion” should refer to the previously recited connecting portions and whether “the respective connecting portions” refer to the “connection portion” of claim 15 or the “connection portions” of claim 1.

Allowable Subject Matter
Claims 1, 2, 5, 6, and 17-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose, or render obvious, the water sink as recited in claim 1. There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Mansikkamaa (US 2009/0314730), to have the specific arrangement of the sink, cutting board, and baffles. Instead, Mansikkamaa discloses a sink (8, 9, 10) and hanging or storage means (1) having an attachment assembly (2, 3) including an attachment magnet (2) and a counter magnet (3) attached to a backside of the sink or basin (8, 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711